DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        GARRICK HAUGHTON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               Nos. 4D13-530
                               and 4D13-531

                          [December 10, 2014]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jeffrey Colbath, Judge; L.T. Case Nos.
502012CF009781A and 502008CF009036A.

  Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   We affirm appellant’s adjudications and sentences in these two
consolidated appeals presented under Anders v. California, 386 U.S. 738
(1967), but remand for the trial court to enter a written order which
specifies the conditions of probation appellant was found to have violated
in lower court case number 502008CF009036A. See Turner v. State, 84
So. 3d 389 (Fla. 4th DCA 2012); Petrie v. State, 980 So. 2d 1209 (Fla. 4th
DCA 2008). Appellant need not be present.

   Affirmed but remanded with instructions.

DAMOORGIAN, C.J., CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.